NO.
12-05-00230-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          
IN RE: STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY,          §          ORIGINAL PROCEEDING
RELATOR
§          
 


















 
 

MEMORANDUM OPINION
            On May 26,
2006, this Court delivered an opinion conditionally granting the petition for
writ of mandamus filed by State Farm Mutual Automobile Insurance Company as
relator.  That opinion ordered
Respondent, the Honorable Joe Bob Golden, Judge of the 1st Judicial District
Court of Sabine County, to vacate the order denying State Farm’s request for
reconsideration of a prior order denying a stay of the underlying proceedings,
grant reconsideration of the motion, and stay the underlying proceedings until
final judgment in cause 57,154 in the 11th Judicial District Court of Sabine
Parish, Louisiana, styled “Anna Louise Morrison and Patricia Marie George v.
Davlynn Remedies, Allstate Insurance Company, and State Farm Mutual Automobile
Insurance Company.” On June 5, 2006, Judge Golden signed an order complying
with this Court’s opinion and order of May 26, 2006.
            All issues
attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this original proceeding is dismissed.
                                                                                                     DIANE DEVASTO    
                                                                                                               Justice
Opinion delivered June 14,
2006.
Panel consisted of Worthen, C.J., Griffith, J., and
DeVasto, J.
 
(PUBLISH)